       Case 1:15-cv-07296-KPF Document 160 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL SMITH BAKER,

                          Plaintiff,
                                                   15 Civ. 7296 (KPF)
                   -v.-
                                                         ORDER
DETECTIVE ANTONIO GERMAN AND
DETECTIVE FEDERICO IRIZARRY,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court held pretrial conferences in this matter on July 12, July 20,

and July 22, 2021. As reflected in the record, the Court addressed and

resolved the parties’ outstanding motions in limine and other evidentiary

disputes at these conferences. The Clerk of Court is thus directed to terminate

the pending motions at docket entries 121, 128, and 130.

      SO ORDERED.

Dated: July 27, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
